 1

 2                                                                        6/27/2019
 3                                                                         CW
 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   JEFFERY R. WERNER                       Case No. 2:18-cv-07188-VAP-SK
12                       Plaintiff,          [Discovery Document: Referred to
           v.                                Magistrate Judge Steve Kim]
13
     EVOLVE MEDIA, LLC; and DOES STIPULATED PROTECTIVE ORDER
14   1 through 25 inclusive
15                       Defendants.         Judge:      Hon. Virginia A. Phillips
                                             Magistrate: Hon. Steve Kim
16

17
                                             Complaint Filed: August 16, 2018
18                                           Trial Date:      October 22, 2019
19

20         1.     A. PURPOSES AND LIMITATIONS
21       Discovery in this action is likely to involve production of confidential,
22   proprietary, or private information for which special protection from public
23   disclosure and from use for any purpose other than prosecuting this litigation may
24   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
25   enter the following Stipulated Protective Order. The parties acknowledge that this
26   Order does not confer blanket protections on all disclosures or responses to
27   discovery and that the protection it affords from public disclosure and use extends
28   only to the limited information or items that are entitled to confidential treatment


                                  STIPULATED PROTECTIVE ORDER
 1   under the applicable legal principles. The parties further acknowledge, as set forth
 2   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
 3   file confidential information under seal; Civil Local Rule 79-5 sets forth the
 4   procedures that must be followed and the standards that will be applied when a
 5   party seeks permission from the court to file material under seal.
 6

 7          B. GOOD CAUSE STATEMENT
 8          This action is likely to involve trade secrets, customer and pricing lists and
 9   other valuable research, development, commercial, financial, technical and/or
10   proprietary information for which special protection from public disclosure and
11   from use for any purpose other than prosecution of this action is warranted. Such
12   confidential and proprietary materials and information consist of, among other
13   things, confidential business or financial information, information regarding
14   confidential business practices, or other confidential research, development, or
15   commercial information (including information implicating privacy rights of third
16   parties), information otherwise generally unavailable to the public, or which may be
17   privileged or otherwise protected from disclosure under state or federal statutes,
18   court rules, case decisions, or common law. Accordingly, to expedite the flow of
19   information, to facilitate the prompt resolution of disputes over confidentiality of
20   discovery materials, to adequately protect information the parties are entitled to
21   keep confidential, to ensure that the parties are permitted reasonable necessary uses
22   of such material in preparation for and in the conduct of trial, to address their
23   handling at the end of the litigation, and serve the ends of justice, a protective order
24   for such information is justified in this matter. It is the intent of the parties that
25   information will not be designated as confidential for tactical reasons and that
26   nothing be so designated without a good faith belief that it has been maintained in a
27   confidential, non-public manner, and there is good cause why it should not be part
28   of the public record of this case.

                                                  1
                                  STIPULATED PROTECTIVE ORDER
 1

 2   2.     DEFINITIONS
 3          2.1    Action: Werner v. Evolve Media, LLC, Case No. 2:18-cv-07188-VAP-
 4   SK, filed in the United States District Court for the Central District of California.
 5          2.2    Challenging Party: a Party or Non-Party that challenges the
 6   designation of information or items under this Order.
 7          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 8   how it is generated, stored or maintained) or tangible things that qualify for
 9   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
10   the Good Cause Statement.
11          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
12   their support staff).
13          2.5    Designating Party: a Party or Non-Party that designates information or
14   items that it produces in disclosures or in responses to discovery as
15   “CONFIDENTIAL.”
16          2.6    Disclosure or Discovery Material: all items or information, regardless
17   of the medium or manner in which it is generated, stored, or maintained (including,
18   among other things, testimony, transcripts, and tangible things), that are produced
19   or generated in disclosures or responses to discovery in this matter.
20          2.7    Expert: a person with specialized knowledge or experience in a matter
21   pertinent to the litigation who has been retained by a Party or its counsel to serve as
22   an expert witness or as a consultant in this Action.
23          2.8    House Counsel: attorneys who are employees of a party to this Action
24   (and their support staff). House Counsel does not include Outside Counsel of
25   Record or any other outside counsel.
26          2.9    Non-Party: any natural person, partnership, corporation, association, or
27   other legal entity not named as a Party to this action.
28          2.10 Outside Counsel of Record: attorneys who are not employees of a

                                                2
                                 STIPULATED PROTECTIVE ORDER
 1   party to this Action but are retained to represent or advise a party to this Action and
 2   have appeared in this Action on behalf of that party or are affiliated with a law firm
 3   which has appeared on behalf of that party, and includes support staff.
 4         2.11 Party: any party to this Action, including all of its officers, directors,
 5   employees, consultants, retained experts, and Outside Counsel of Record (and their
 6   support staffs).
 7         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 8   Discovery Material in this Action.
 9         2.13 Professional Vendors: persons or entities that provide litigation
10   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
11   demonstrations, and organizing, storing, or retrieving data in any form or medium)
12   and their employees and subcontractors.
13         2.14 Protected Material: any Disclosure or Discovery Material that is
14   designated as “CONFIDENTIAL.”
15         2.15 Receiving Party: a Party that receives Disclosure or Discovery
16   Material from a Producing Party.
17

18   3.    SCOPE
19         The protections conferred by this Stipulation and Order cover not only
20   Protected Material (as defined above), but also (1) any information copied or
21   extracted from Protected Material; (2) all copies, excerpts, summaries, or
22   compilations of Protected Material; and (3) any testimony, conversations, or
23   presentations by Parties or their Counsel that might reveal Protected Material.
24         Any use of Protected Material at trial shall be governed by the orders of the
25   trial judge. This Order does not govern the use of Protected Material at trial.
26

27   4.    DURATION
28   Once a case proceeds to trial, all of the information that was designated as

                                               3
                                 STIPULATED PROTECTIVE ORDER
 1   confidential or maintained pursuant to this protective order becomes public and will
 2   be presumptively available to all members of the public, including the press, unless
 3   compelling reasons supported by specific factual findings to proceed otherwise are
 4   made to the trial judge in advance of the trial. See Kamakana v. City and County of
 5   Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause”
 6   showing for sealing documents produced in discovery from “compelling reasons”
 7   standard when merits-related documents are part of court record). Accordingly, the
 8   terms of this protective order do not extend beyond the commencement of the trial.
 9

10   5.    DESIGNATING PROTECTED MATERIAL
11         5.1    Exercise of Restraint and Care in Designating Material for Protection.
12         Each Party or Non-Party that designates information or items for protection
13   under this Order must take care to limit any such designation to specific material
14   that qualifies under the appropriate standards. The Designating Party must
15   designate for protection only those parts of material, documents, items, or oral or
16   written communications that qualify so that other portions of the material,
17   documents, items, or communications for which protection is not warranted are not
18   swept unjustifiably within the ambit of this Order.
19         Mass, indiscriminate, or routinized designations are prohibited. Designations
20   that are shown to be clearly unjustified or that have been made for an improper
21   purpose (e.g., to unnecessarily encumber the case development process or to
22   impose unnecessary expenses and burdens on other parties) may expose the
23   Designating Party to sanctions.
24         If it comes to a Designating Party’s attention that information or items that it
25   designated for protection do not qualify for protection, that Designating Party must
26   promptly notify all other Parties that it is withdrawing the inapplicable designation.
27         5.2    Manner and Timing of Designations. Except as otherwise provided in
28   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

                                               4
                                 STIPULATED PROTECTIVE ORDER
 1   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 2   under this Order must be clearly so designated before the material is disclosed or
 3   produced.
 4         Designation in conformity with this Order requires:
 5         (a)    for information in documentary form (e.g., paper or electronic
 6   documents, but excluding transcripts of depositions or other pretrial or trial
 7   proceedings), that the Producing Party affix at a minimum, the legend
 8   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 9   contains protected material. If only a portion or portions of the material on a page
10   qualifies for protection, the Producing Party also must clearly identify the protected
11   portion(s) (e.g., by making appropriate markings in the margins).
12         A Party or Non-Party that makes original documents available for inspection
13   need not designate them for protection until after the inspecting Party has indicated
14   which documents it would like copied and produced. During the inspection and
15   before the designation, all of the material made available for inspection shall be
16   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
17   documents it wants copied and produced, the Producing Party must determine
18   which documents, or portions thereof, qualify for protection under this Order. Then,
19   before producing the specified documents, the Producing Party must affix the
20   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
21   portion or portions of the material on a page qualifies for protection, the Producing
22   Party also must clearly identify the protected portion(s) (e.g., by making
23   appropriate markings in the margins).
24         (b)    for testimony given in depositions, all testimony, transcripts, and
25   exhibits shall automatically be deemed CONFIDENTIAL for 30 days after the
26   conclusion of the deposition during which time the parties may review the
27   transcript to determine what, if any, portion thereof contains Protected Material.
28   After the conclusion of the 30-day period, the transcript shall no longer be

                                               5
                                 STIPULATED PROTECTIVE ORDER
 1   considered CONFIDENTIAL with the exception those portions identified in
 2   writing by the Designating Party.
 3         (c)    for information produced in some form other than documentary and
 4   for any other tangible items, that the Producing Party affix in a prominent place on
 5   the exterior of the container or containers in which the information is stored the
 6   legend “CONFIDENTIAL.” If only a portion or portions of the information
 7   warrants protection, the Producing Party, to the extent practicable, shall identify the
 8   protected portion(s).
 9         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
10   failure to designate qualified information or items does not, standing alone, waive
11   the Designating Party’s right to secure protection under this Order for such
12   material. Upon timely correction of a designation, the Receiving Party must make
13   reasonable efforts to assure that the material is treated in accordance with the
14   provisions of this Order.
15         If a Party through inadvertence, produces any Confidential Information
16   without labeling or marking or otherwise designating it as such in accordance with
17   this Order, the producing Party may give written notice to the receiving Party that
18   the document or thing produced is deemed Confidential Information, and that the
19   document or thing produced should be treated as such in accordance with that
20   designation under this Order. The receiving Party must treat the materials as
21   confidential, once the producing Party so notifies the receiving Party. If the
22   receiving Party has disclosed the materials before receiving the designation, the
23   receiving Party must notify the designating Party in writing of each such disclosure.
24   Counsel for the Parties will agree on a mutually acceptable manner of labeling or
25   marking the inadvertently produced materials as "CONFIDENTIAL" - SUBJECT
26   TO PROTECTIVE ORDER.
27

28


                                               6
                                 STIPULATED PROTECTIVE ORDER
 1   6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 3   designation of confidentiality at any time that is consistent with the Court’s
 4   Scheduling Order.
 5         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 6   resolution process under Local Rule 37.1 et seq.
 7         6.3    The burden of persuasion in any such challenge proceeding shall be on
 8   the Designating Party. Frivolous challenges, and those made for an improper
 9   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
10   parties) may expose the Challenging Party to sanctions. Unless the Designating
11   Party has waived or withdrawn the confidentiality designation, all parties shall
12   continue to afford the material in question the level of protection to which it is
13   entitled under the Producing Party’s designation until the Court rules on the
14   challenge.
15

16   7. ACCESS TO AND USE OF PROTECTED MATERIAL
17         7.1    Basic Principles. A Receiving Party may use Protected Material that is
18   disclosed or produced by another Party or by a Non-Party in connection with this
19   Action only for prosecuting, defending, or attempting to settle this Action. Such
20   Protected Material may be disclosed only to the categories of persons and under the
21   conditions described in this Order. When the Action has been terminated, a
22   Receiving Party must comply with the provisions of section 13 below (FINAL
23   DISPOSITION).
24         Protected Material must be stored and maintained by a Receiving Party at a
25   location and in a secure manner that ensures that access is limited to the persons
26   authorized under this Order.
27         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
28   otherwise ordered by the court or permitted in writing by the Designating Party, a

                                                7
                                 STIPULATED PROTECTIVE ORDER
 1   Receiving Party may disclose any information or item designated
 2   “CONFIDENTIAL” only to:
 3         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
 4   well as employees of said Outside Counsel of Record to whom it is reasonably
 5   necessary to disclose the information for this Action;
 6         (b)    the officers, directors, and employees (including House Counsel) of
 7   the Receiving Party to whom disclosure is reasonably necessary for this Action;
 8         (c)    Experts (as defined in this Order) of the Receiving Party to whom
 9   disclosure is reasonably necessary for this Action and who have signed the
10   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11         (d)    the court and its personnel;
12         (e)    court reporters and their staff;
13         (f)    professional jury or trial consultants, mock jurors, and Professional
14   Vendors to whom disclosure is reasonably necessary for this Action and who have
15   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16         (g)    the author or recipient of a document containing the information or a
17   custodian or other person who otherwise possessed or knew the information;
18         (h)    during their depositions, witnesses, and attorneys for witnesses, in the
19   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
20   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
21   will not be permitted to keep any confidential information unless they sign the
22   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
23   agreed by the Designating Party or ordered by the court. Pages of transcribed
24   deposition testimony or exhibits to depositions that reveal Protected Material may
25   be separately bound by the court reporter and may not be disclosed to anyone
26   except as permitted under this Stipulated Protective Order; and
27         (i)    any mediator or settlement officer, and their supporting personnel,
28   mutually agreed upon by any of the parties engaged in settlement discussions.

                                                 8
                                 STIPULATED PROTECTIVE ORDER
 1   8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 2   IN OTHER LITIGATION
 3         If a Party is served with a subpoena or a court order issued in other litigation
 4   that compels disclosure of any information or items designated in this Action as
 5   “CONFIDENTIAL,” that Party must:
 6         (a)    promptly notify in writing the Designating Party. Such notification
 7   shall include a copy of the subpoena or court order;
 8         (b)    promptly notify in writing the party who caused the subpoena or order
 9   to issue in the other litigation that some or all of the material covered by the
10   subpoena or order is subject to this Protective Order. Such notification shall include
11   a copy of this Stipulated Protective Order; and
12         (c)    cooperate with respect to all reasonable procedures sought to be
13   pursued by the Designating Party whose Protected Material may be affected.
14         If the Designating Party timely seeks a protective order, the Party served with
15   the subpoena or court order shall not produce any information designated in this
16   action as “CONFIDENTIAL” before a determination by the court from which the
17   subpoena or order issued, unless the Party has obtained the Designating Party’s
18   permission. The Designating Party shall bear the burden and expense of seeking
19   protection in that court of its confidential material and nothing in these provisions
20   should be construed as authorizing or encouraging a Receiving Party in this Action
21   to disobey a lawful directive from another court.
22

23   9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
24   PRODUCED IN THIS LITIGATION
25         (a)    The terms of this Order are applicable to information produced by a
26   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
27   produced by Non-Parties in connection with this litigation is protected by the
28   remedies and relief provided by this Order. Nothing in these provisions should be

                                                9
                                 STIPULATED PROTECTIVE ORDER
 1   construed as prohibiting a Non-Party from seeking additional protections.
 2         (b)    In the event that a Party is required, by a valid discovery request, to
 3   produce a Non-Party’s confidential information in its possession, and the Party is
 4   subject to an agreement with the Non-Party not to produce the Non-Party’s
 5   confidential information, then the Party shall:
 6            (1) promptly notify in writing the Requesting Party and the Non-Party
 7   that some or all of the information requested is subject to a confidentiality
 8   agreement with a Non-Party;
 9            (2) promptly provide the Non-Party with a copy of the Stipulated
10   Protective Order in this Action, the relevant discovery request(s), and a reasonably
11   specific description of the information requested; and
12            (3) make the information requested available for inspection by the
13   Non-Party, if requested.
14         (c)    If the Non-Party fails to seek a protective order from this court within
15   14 days of receiving the notice and accompanying information, the Receiving Party
16   may produce the Non-Party’s confidential information responsive to the discovery
17   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
18   not produce any information in its possession or control that is subject to the
19   confidentiality agreement with the Non-Party before a determination by the court.
20   Absent a court order to the contrary, the Non-Party shall bear the burden and
21   expense of seeking protection in this court of its Protected Material.
22

23   10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
24         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
25   Protected Material to any person or in any circumstance not authorized under this
26   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
27   writing the Designating Party of the unauthorized disclosures, (b) use its best
28   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the

                                               10
                                 STIPULATED PROTECTIVE ORDER
 1   person or persons to whom unauthorized disclosures were made of all the terms of
 2   this Order, and (d) request such person or persons to execute the “Acknowledgment
 3   and Agreement to Be Bound” that is attached hereto as Exhibit A.
 4

 5   11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 6   PROTECTED MATERIAL
 7         When a Producing Party gives notice to Receiving Parties that certain
 8   inadvertently produced material is subject to a claim of privilege or other
 9   protection, the obligations of the Receiving Parties are those set forth in Federal
10   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
11   whatever procedure may be established in an e-discovery order that provides for
12   production without prior privilege review. Pursuant to Federal Rule of Evidence
13   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
14   of a communication or information covered by the attorney-client privilege or work
15   product protection, the parties may incorporate their agreement in the stipulated
16   protective order submitted to the court.
17         The inadvertent production of any document or other information during
18   discovery in this action shall be without prejudice to any claim that such material is
19   subject to the attorney client privilege or any other applicable privilege or is
20   protected from discovery as work product within the meaning of Federal Rule of
21   Civil Procedure 26 and Federal Rules of Evidence 502. No Party shall be held to
22   have waived any rights by such inadvertent production. Any such inadvertently
23   produced material shall be immediately returned by the Receiving Party and no
24   later than three days of any written request by the Producing Party. Upon receiving
25   written notice from the Producing Party that privileged information or work-
26   product material has been inadvertently produced, the Receiving Party shall not
27   duplicate the information, or distribute the information by any means other than
28   returning it to the Producing Party. In addition, the Receiving Party must promptly

                                                11
                                 STIPULATED PROTECTIVE ORDER
 1   return, sequester, or destroy the specified information and any copies it has and
 2   must not use or disclose the information.
 3         Regardless of any such written request by the Producing Party, if a document
 4   or other information appears to be subject to an attorney-client privilege or
 5   otherwise clearly appears to be confidential and privileged, the Receiving Party
 6   shall refrain from examining the materials any more than is essential to ascertain if
 7   the materials are privileged, and shall immediately notify the Producing Party that
 8   he or she possesses material that appears to be privileged.
 9         If the Receiving Party challenges the privileged nature of the document(s),
10   the Producing Party shall be entitled to make an application to the Court for the
11   return of the material. While such application is pending, the Receiving Party shall
12   not use or divulge the contents of such material except to the Court under seal.
13

14   12. MISCELLANEOUS
15        12.1    Right to Further Relief. Nothing in this Order abridges the right of any
16   person to seek its modification by the Court in the future.
17        12.2    Right to Assert Other Objections. By stipulating to the entry of this
18   Protective Order no Party waives any right it otherwise would have to object to
19   disclosing or producing any information or item on any ground not addressed in
20   this Stipulated Protective Order. Similarly, no Party waives any right to object on
21   any ground to use in evidence of any of the material covered by this Protective
22   Order.
23        12.3    Filing Protected Material. A Party that seeks to file under seal any
24   Protected Material must comply with Civil Local Rule 79-5. Protected Material
25   may only be filed under seal pursuant to a court order authorizing the sealing of the
26   specific Protected Material at issue. If a Party's request to file Protected Material
27   under seal is denied by the court, then the Receiving Party may file the information
28   in the public record unless otherwise instructed by the court.

                                               12
                                 STIPULATED PROTECTIVE ORDER
 1   13. FINAL DISPOSITION
 2         After the final disposition of this Action, as defined in paragraph 4, within 60
 3   days of a written request by the Designating Party, each Receiving Party must
 4   return all Protected Material to the Producing Party or destroy such material. As
 5   used in this subdivision, “all Protected Material” includes all copies, abstracts,
 6   compilations, summaries, and any other format reproducing or capturing any of the
 7   Protected Material. Whether the Protected Material is returned or destroyed, the
 8   Receiving Party must submit a written certification to the Producing Party (and, if
 9   not the same person or entity, to the Designating Party) by the 60 day deadline that
10   (1) identifies (by category, where appropriate) all the Protected Material that was
11   returned or destroyed and (2) affirms that the Receiving Party has not retained any
12   copies, abstracts, compilations, summaries or any other format reproducing or
13   capturing any of the Protected Material. Notwithstanding this provision, Counsel
14   are entitled to retain an archival copy of all pleadings, motion papers, trial,
15   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
16   and trial exhibits, expert reports, attorney work product, and consultant and expert
17   work product, even if such materials contain Protected Material. Any such archival
18   copies that contain or constitute Protected Material remain subject to this Protective
19   Order as set forth in Section 4 (DURATION).
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                13
                                 STIPULATED PROTECTIVE ORDER
 1   14.   Any violation of this Order may be punished by any and all appropriate
 2   measures including, without limitation, contempt proceedings and/or monetary
 3   sanctions.
 4

 5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6

 7   DATED: June 25, 2019
 8   /s/ Ryan E. Carreon
 9   Mathew K. Higbee
10
     Ryan E. Carreon

11
     Attorneys for Plaintiff, Jeffrey R. Werner

12

13
     DATED: June 25, 2019

14
     /s/Nuritsa S. Ksachikyan

15
     Jeffrey B. Valle

16
     Nuritsa S. Ksachikyan

17
     Attorneys for Defendant, Evolve Media, LLC

18

19
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

20

21
     DATED: June 27, 2019

22

23
     ____________________________________

24
     Honorable Steve Kim

25
     United States Magistrate Judge

26

27

28


                                              14
                                STIPULATED PROTECTIVE ORDER
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4   I, _____________________________ [print or type full name], of
 5   _________________ [print or type full address], declare under penalty of perjury
 6   that I have read in its entirety and understand the Stipulated Protective Order that
 7   was issued by the United States District Court for the Central District of California
 8   on _________ [date] in the case of Werner v. Evolve Media, LLC, Case No. 2:18-
 9   cv-07188-VAP-SK. I agree to comply with and to be bound by all the terms of this
10   Stipulated Protective Order and I understand and acknowledge that failure to so
11   comply could expose me to sanctions and punishment in the nature of contempt. I
12   solemnly promise that I will not disclose in any manner any information or item
13   that is subject to this Stipulated Protective Order to any person or entity except in
14   strict compliance with the provisions of this Order. I further agree to submit to the
15   jurisdiction of the United States District Court for the Central District of California
16   for the purpose of enforcing the terms of this Stipulated Protective Order, even if
17   such enforcement proceedings occur after termination of this action. I hereby
18   appoint   __________________________           [print   or   type   full   name]       of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25

26   Printed name: _______________________________
27

28   Signature: __________________________________

                                               15
                                 STIPULATED PROTECTIVE ORDER
